PER CURIAM.
Juan F. Vega appeals an order dismissing his petition for writ of mandamus based on the trial court’s finding that he had failed to pay the filing fee or submit indigency information required by a previously issued case management order. As appellee concedes, the record reflects that Vega attempted to comply with the requirements of the case management order prior to dismissal, although that fact may have escaped the trial court’s attention as a consequence of Vega’s unorthodox filings. Accordingly, we reverse the order dismissing Vega’s petition and remand for further proceedings. If the trial court determines that Vega’s filings do not fully comply with the requirements of its case management order, it should afford him the opportunity to correct any deficiencies. See Woullard v. Bishop, 755 So.2d 816 (Fla. 1st DCA 2000).
In addition, Vega’s initial brief presents a point challenging the trial court’s order finding him to be indigent for purposes of *224this appeal, but directing that a lien be placed on his inmate trust account to recoup filing fees and costs. We elect to treat this portion of the brief as a motion for review pursuant to Florida Rule of Appellate Procedure 9.430, grant that motion, and quash the lien provision on the authority of Wagner v. McDonough, 927 So.2d 216 (Fla. 1st DCA 2006).
REVERSED and REMANDED; MOTION FOR REVIEW GRANTED.
ALLEN, VAN NORTWICK, and POLSTON, JJ., Concur.